DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-3 and 5-10) and species (rodent and cardiac disorder) in the reply filed on December 8, 2020 is acknowledged. Applicant’s traversal is on the grounds that applicant argues that multiple groups can be searched and examined together without undue burden. Applicant’s arguments have been fully considered but are not found persuasive since it was shown that groups 1-5 lack unity of invention since the common technical feature was known in the art at the time of the invention in view of Slukvin et al. Therefore, this cannot be considered a common special technical feature that would otherwise unify the groups. This aspect of the restriction requirement is still deemed proper and is therefore made FINAL. Furthermore, it is noted that the applicant’s response to the restriction requirement is nonresponsive since the Markush species election of a single cell type listed in claim 2 was not conducted. An attempt was made to reach applicant (617-542-6000) on 1/22/2021 at 4:40pm EST in order to clarify the nonresponsive Markush species election. A voicemail was left and the examiner has not received a reply from applicant at the time of this action. Applicant is still required to make the Markush species election in the subsequent reply. However, since the cells of claim 2 are recited in the alternative, a prior art rejection is presented below in order to maintain compact prosecution. Any new art required by the later Markush species election will not be cause to delay finality of the rejection. Claims 1-3, 5-13, 18, 21, 28, 36-38, 40, 42 are pending. Claims 11-13, 18, 21, 28, 36-38, 40, 42 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Passier et al. "Stem-cell-based therapy and lessons from the heart" Nature 453.7193 (2008): 322-329 (hereinafter Passier). This rejection is newly applied to address applicants claim amendments filed on November 25, 2020. 
Claim 1 describes a method of producing an adult cell from a pluripotent stem cell (PSC) comprising: obtaining a PSC-derived cell; contacting a PSC-derived cell with a postnatal cellular 
The genus of “postnatal cellular environment” refers to a genus that is considered extraordinarily broad. It is thought to encompass both in vitro and in vivo postnatal environments from any type of placental mammal ranging from humans to horses. It encompasses all postnatal conditions and developmental stages ranging from early embryogenesis (blastulation and gastrulation for example) to later developmental stages including organogenesis (formation of nervous system and cardiac system for example). Furthermore, the functional relationship required by claim 1 indicates that the claimed “postnatal cellular environment” is capable of “maturing” PSC-derived cells into any adult cell, thus encompassing an extraordinarily broad range of uncorrelated differentiation pathways. It encompasses 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification exemplifies the differentiation of mouse PSCs into mesoderm, cardiac progenitor cells and cardiomyocytes. The instant specification also briefly describes the neural differentiation of PSCs. This is not considered a representative number of samples to support the claim to all postnatal cellular environments and all possible differentiation pathways, in part because these two environments were only studied in mice/rats and largely in the in vitro context, but also because the genus of all postnatal cellular environments is so large ranging from early embryogenesis to organogenesis. Given the breadth of the genus of all imagined postnatal cellular environments in contrast to the exemplified and prophetic proportions of the specification, which are largely drawn only to the differentiation of mouse PSCs into cardiomyocytes, the instant specification does not adequately disclose a sufficient number of adequately described species of the genus of all postnatal cellular environments. 
Furthermore, the prior art does not support the breadth of applicants claim to all postnatal cellular environments. In particular, the prior art reveals that the differentiation pathways involved to convert ES cells into vascular smooth muscles cells, endothelial cells or cardiomyocytes require precise in vivo differentiation protocols. This is supported by Passier, wherein ES cells are differentiated in vitro and in vivo into endothelial cells and cardiomyocytes using a precise cocktail of differentiation factors and/or cellular grafts (Passier, Table 1 and Box 2). Passier shows that there is a great deal of unpredictability in the art, where factors such as PSC cell source, delivery method and timing of cellular therapy all collectively contribute towards treatment efficacy (Passier, pg 327 para 1). 
Thus, although the specification prophetically considers and discloses general methodologies directed towards differentiating mouse PSCs into cardiomyocytes, the instant specification does not disclose a sufficient number of adequately described species to support the claim to all postnatal cellular environments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passier (supra).
A description of claims 1-3 and 5-10 can be found above.
Passier provides a review of the current stem cell based treatments for cardiac therapy. Passier describes human induced pluripotent stem cells (iPS, Box 1) and human pluripotent embryonic stem cells (hES, Box 2) as a source of cardiomyocytes for cardiac therapy. Passier describes both in vitro and in vivo 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633